DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2021 has been entered and considered. Rejections and/or objections not reiterated from the previous office action mailed 14 April 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 23, 26-28, 33, 34, 36, 37, 39-41, 43-46, 54, 56 and 61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 September 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-14, 16, 64, 77 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Liu”; U.S. Patent Number 9,737,604) and Ramakrishna et al. (“Ramakrishna”; Genome Research 2014, 24:1020–1027), in view of Sun et al. (“Sun”; Mol. BioSyst., 2012, 8, 1255–1263), and Perez et al. (“Perez”; Nat Biotechnol, 2008, 26(7)808-816). 
This rejection is repeated with regard to claims 1-3, 11-14, 16 and 64 for the same reasons of record as set forth in the Official action mailed 14 April 2021, and is also applied to newly added claims 77 and 78. A response to applicant’s traversal follows the reiterated rejection below.
Claim 1 recites a complex for correcting a mutation in the genome of a cell consisting essentially of
a.    a guide RNA (gRNA) comprising a first nucleotide sequence that hybridizes to a target DNA in the genome of a cell, wherein the target DNA comprises a mutation, and a second nucleotide sequence that interacts with a site-directed nuclease;

c.    a single-stranded donor oligonucleotide (ssODN) that hybridizes to a genomic sequence flanking the double stranded break in the target DNA and integrates into the target DNA to correct a mutation in the target DNA.
Liu teaches Cas9 fused to supercharged proteins (see column 2 starting at line 10 for example) for delivery into cells with nucleic acids to be incorporated into the genome by homology and non-homology directed repair (col. 18, line 61 or col. 77, line 52 for example). While Liu is silent as to the strandedness of the supplied donor nucleic acid, single stranded DNAs were known in the art to be supplied with Cas9 for such repair (official notice), and their use in the present invention would have been obvious as a matter of simple substitution of one known element (e.g. double stranded donor DNA) for another (e.g. single stranded donor DNA) to obtain predictable results with a reasonable expectation of success. Ramakrishna is cited for teaching a Cas9 protein modified by conjugation to a positively-charged cell penetrating peptide, and that such compositions provide for efficient gene disruption with reduced off target mutations relative to plasmid transfection across a variety of human cells, including embryonic stem cells, dermal fibroblasts, HEK293T cells, HeLa cells, and embryonic carcinoma cells. Ramakrishna thus teaches that superpositively charged proteins conjugated to Cas9 provide substantial motivation to make and use such compositions, along with a reasonable expectation of success in practicing such methods.

Claim 3 recites a complex for correcting a mutation in the genome of a cell consisting essentially of:
a. a guide RNA (gRNA) comprising a first nucleotide sequence that hybridizes to a target DNA in the genome of a cell, wherein the target DNA comprises a mutation, and a second nucleotide sequence that interacts with a site-directed nuclease;
 b. a recombinant site-directed nuclease operably linked to a superpositively charged protein, wherein a trans-activating transcriptional activator (TAT) peptide is operably linked to the amino-terminus of the site-directed nuclease, wherein a negatively charged peptide of about 10 to about 25 amino acids in length is optionally operably linked to the carboxy-terminus of the site-directed nuclease, wherein the site-directed nuclease comprises an RNA-binding portion that interacts with the second nucleotide sequence of the guide RNA and wherein the site-directed nuclease specifically binds and cleaves the target DNA to create a double stranded break; and 
c. a single-stranded donor oligonucleotide (ssODN) that hybridizes to a genomic sequence flanking the double stranded break in the target DNA and integrates into the target DNA to correct a mutation in the target DNA.
Liu teaches fusion of transcriptional activator domains to Cas9 (see col. 49, line 67 bridging to col. 50, for example), and teaches the use of TAT to affect gene expression or genomic modifications specifically at column 1, line 30 and lines 54-58 for example). Liu 
Claim 11 recites the complex of claim 1, wherein the ssODN that hybridizes to the genomic sequence flanking the double stranded break in the target DNA is a template for homology directed repair of a mutation in the target DNA. Liu renders obvious the use of ssODN for homology repair as discussed under the rejection of claim 1 above. Ramakrishna teaches that nuclease-induced double-stranded breaks generated in a target sequence can elicit small insertions which can repair functional target protein expression. See page 1021, rt col., 1st full paragraph. 
Claim 12 recites the complex of claim 11, wherein the ssODN hybridizes to the genomic sequence encoding hemoglobin. Neither Liu nor Ramakrishna teach ssODN hybridizing to the sequence encoding hemoglobin. However, Sun teaches TALENs that nick the hemoglobin gene, which efficiently cleaved a target sequence within the human b-globin (HBB) gene associated with sickle cell disease and increased the efficiency of targeted gene repair by >1000-fold in human cells. See abstract. It would have been obvious to substitute the complex of Liu or Ramakrishna for the TALENs of Sun, since Liu teaches the use of both TALENs and Cas9 for such nick-homology repair, and the use of the complex of Liu and Ramakrishna in place of the TALENs of Sun would have been obvious as a matter of simple substitution of one known element for another to achieve predictable results.

Claim 14 recites the complex of claim 1, wherein the molar ratio of gRNA to site-directed nuclease operably linked to a superpositively  charged protein to ssODN is from about 1:1:0.2 to about 1.5:1:2.0. Liu and Ramakrishna are silent on such a range of ratios, but it is prima facie obvious to optimize within prior art ranges. See M.P.E.P. § 2144.05(II): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”
Claim 16 recites a cell comprising the complex of claim 1. Liu and Ramakrishna teach the use of cells throughout.
Claim 64 recites a complex for correcting a mutation associated with a T-cell disorder in the genome of a cell consisting essentially of: 
a.    a guide RNA (gRNA) comprising a first nucleotide sequence that hybridizes to a target DNA in the genome of a cell, wherein the target DNA comprises the mutation associated with the T-cell disorder, and a second nucleotide sequence that interacts with a site-directed nuclease;
b.    a recombinant site-directed nuclease operably linked to a superpositively charged protein, wherein the site-directed nuclease comprises an RNA-binding portion that interacts with the second nucleotide sequence of the gRNA and wherein the site-directed nuclease specifically 
c.    a single stranded donor oligonucleotide (ssODN) comprising a third nucleotide sequence that hybridizes to a genomic sequence flanking the double stranded break in the target DNA and that integrates into the target DNA to correct the mutation associated with the T-cell disorder.
Neither Liu nor teach compositions targeting T cells. However, Perez teaches designing zinc-finger nucleases (ZFNs) targeted against a T cell target (CCR5) to cleave said target followed by a repair nucleic acid that successfully demonstrated such repair. It would have been obvious to substitute the complex of Liu or Ramakrishna for the ZFNs of Sun, since Liu teaches the use of both ZFNs and Cas9 for such nick-homology repair and while Ramakrishna teaches the latter, and the use of the complex of Liu or Ramakrishna in place of the ZFNs of Sun would have been obvious as a matter of simple substitution of one known element for another to achieve predictable results. 
Claim 77 recites the complex of claim 1, wherein the superpositively charged protein has an overall positive charge of about +5 to about +40. Claim 78 recite the complex of claim 77, wherein the superpositively charged protein is superpositively charged green fluorescent protein (GFP). Liu teaches the use of +36 GFP as an exemplary superpositively charged protein throughout, for example starting at col. 5, line 43.
Accordingly and in the lack evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was made.


Response to traversal
Applicant traverses the rejection by arguing that although Ramakrishna describes a Cas9 protein conjugated to a positively-charged cell penetrating peptide (CPP) (i.e.., Cas9-m9R), as set forth on page 1022, left hand col. It is argued that neither simultaneous treatment with an sgRNA:Cas9-m9R complex nor sequential treatments with Cas9-m9R and sgRNA achieved targeted genome modification, and that Ramakrishnan concludes that “[o]ur results show that both CPP conjugation to Cas9 and noncovalent complex formation of the CPP with sgRNA are required for genome editing.” Ramakrishna is alleged to teach away from using a guide RNA that is not complexed with a CPP for genome editing, and that one of skill in the art would therefore not be motivated to make or use a complex consisting essentially of (a) a guide RNA (gRNA); (b) a recombinant site-directed nuclease operably linked to a superpositively charged protein; and (c) a single stranded oligonucleotide donor (ssODN) for editing the genome of a cell.
This has been fully considered but is not persuasive for several reasons. 
First, this argument considers Ramakrishna alone, when the instant rejection is based on a combination of references. Ramakrishna is not even the primary reference. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). This alone would be dispositive in finding this argument unpersuasive.

Third, Liu describes delivery of Cas9 fused to superpositively charged protein and a gRNA that is not fused to a supercharged protein. See Liu for example at column 2, starting at line 10: “The present disclosure provides novel systems…for delivering functional effector proteins…into cells using a supercharged protein (e.g., a positively charged supercharged protein)…In some embodiments, the nucleases are RNA-programmable nucleases or engineered RNA-programmable genome-editing enzymes (such as Cas9 and variants or fusions thereof).” Later in the same column: “[a]s described in greater detail herein, fusing or associating functional effector proteins (e.g…Cas9 proteins including variants and fusions thereof, etc.) with positively charged supercharged proteins allows for delivery of the proteins to the interior of cells, for example to affect gene expression or genomic modifications.” Accordingly, while 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633